                                                     U.S. Department of Justice

                                                     United States Attorney

                                                     Eastern District of Pennsylvania

Mark B. Dubnoff                                     615 Chestnut Street
Direct Dial: (215) 861-8397                         Suite 1250
Facsimile: (215) 861- 8618                          Philadelphia, Pennsylvania 19106-4476
E-mail Address: mark.dubnoff@usdoj                  (215) 861-8200



                                                    April 16, 2021


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

         Re:       United States v. Moshe Porat

Dear Clerk:                               21cr170

        Please unimpound the Indictment in regard to the above-captioned case. The Indictment was
filed on April 15, 2021.

                                                    Very truly yours,

                                                    JENNIFER ARBITTIER WILLIAMS
                                                    Acting United States Attorney



                                                    s/Mark B. Dubnoff
                                                    Mark B. Dubnoff
                                                    Assistant United States Attorney
